Citation Nr: 0814723	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  02-19 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel

INTRODUCTION

The veteran had active service from October 1969 to October 
1971, and from April 1976 to March 1978, and served in the 
Army Reserve during the interim.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision in 
which the RO denied the veteran's petition to reopen his 
claim for service connection for headaches (which had 
previously been denied in February 1999).  The RO 
readjudicated the petition to reopen in July 2001, pursuant 
to section 7 of the Veterans Claims Assistance Act of 2000 
(VCAA), and continued the denial of the petition to reopen.  
The veteran filed a notice of disagreement (NOD) in August 
2001, and the RO issued a statement of the case (SOC) in 
October 2002.  The veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) in November 
2002.

In December 2003, the veteran testified during a hearing 
before a Veterans Law Judge (VLJ) at the RO; a transcript of 
that hearing is of record.

In July 2004, the Board remanded the petition to reopen to 
the RO, via the Appeals Management Center (AMC), in 
Washington, D.C., for additional development.  After 
completing the requested action, the RO continued the denial 
of the petition to reopen (as reflected in a March 2006 
supplemental SOC (SSOC)), and returned this matter to the 
Board for further appellate consideration.

In November 2006, the Board granted the petition to reopen 
and remanded the claim for service connection for headaches, 
on the merits, to the RO, via the AMC, for additional 
development.  After completing the requested action, the AMC 
continued the denial of the claim (as reflected in September 
2007 and January 2008 SSOCs), and returned this matter to the 
Board for further appellate consideration.



For the reasons expressed below, the matter on appeal is, 
again, being remanded to the RO via the AMC.  VA will notify 
the veteran when further action, on his part, is required.


REMAND

As noted, in December 2003, the veteran testified during a 
hearing before a Veterans Law Judge (VLJ) at the RO.

In April 2008, the Board notified the veteran that the VLJ 
who presided at his December 2003 hearing was no longer with 
the Board.  The veteran was advised in writing that he had 
the right to another hearing by another VLJ.  See 38 U.S.C.A. 
§ 7102 (West 2002 & Supp. 2007); 38 C.F.R. § 20.707 (2007).  
In April 2008, the veteran responded that he wanted a hearing 
before a VLJ via videoconference at the RO (videoconference 
hearing). 

Pursuant to 38 C.F.R. § 20.700 (2007), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002 & Supp. 2007) (pertaining specifically to hearings 
before the Board).  Since the RO schedules videoconference 
hearings, a remand of this matter to the RO is warranted.

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

The RO should schedule the veteran for a 
videoconference hearing at the earliest 
available opportunity.  The RO should 
notify the veteran and his representative 
of the date and time of the hearing, in 
accordance with 38 C.F.R. § 20.704(b) 
(2007).  After the hearing, the claims 
file should be returned to the Board in 
accordance with current appellate 
procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).



